Case 1:20-cv-00556-TFM-N Document 53 Filed 03/10/21 Page 1 of 2                     PageID #: 127




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 LAWANDA BLACKMON, et al.,                        )
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )    CIV. ACT. NO. 1:20-cv-556-TFM-N
                                                  )
 ETHICON, INC., et al.,                           )
                                                  )
        Defendants.                               )

                                                 ORDER

       Now pending before the Court is Defendants’ Unopposed Motion for Leave to File Motion

for Summary Judgment on the Statute of Limitations (Doc. 52, filed March 5, 2021). The parties

request that the summary judgment precede the Report of Parties Planning Meeting under Fed. R.

Civ. P. 26(f). Specifically, the motion for summary judgment based upon statute of limitations

would obviate the need for further discovery or action in this case.

       As the motion is unopposed and for good cause shown, the Unopposed Motion for Leave

to File Motion for Summary Judgment on the Statute of Limitations (Doc. 52) is GRANTED.

Defendants shall docket their motion for summary judgment on or before March 17, 2021.

       Additionally, pursuant to FED. R. CIV. P. 1, the Rules “should be construed, administered,

and employed by the court and the parties to secure the just, speedy, and inexpensive determination

of every action and proceeding.”      On January 25, 2021, this Court entered a Preliminary

Scheduling Order ordering that the parties meet and confer pursuant to FED. R. CIV. P. 26(f) no

later than March 11, 2021. See Doc. 51. Defendants ask this Court to suspend the Rule 26(f)

report and consider their motion for summary judgment and supporting brief (Docs. 52-1, 52-2)

because in the interest of judicial economy it would obviate the need for any further action in this




                                            Page 1 of 2
Case 1:20-cv-00556-TFM-N Document 53 Filed 03/10/21 Page 2 of 2                       PageID #: 128




case. Pursuant to FED. R. CIV. P. 16(b)(2)1, the Court finds good cause to delay entry of a

scheduling order. Thus, Defendants’ request to suspend the Rule 26(f) report is GRANTED.

       DONE and ORDERED this the 10th day of March 2021.

                                                      s/Terry F. Moorer
                                                      TERRY F. MOORER
                                                      UNITED STATES DISTRICT JUDGE




1
 See FED. R. CIV. P. 16(b)(2). (“The judge must issue the scheduling order as soon as practicable,
but unless the judge finds good cause for delay, the judge must issue it within the earlier of 90 days
after any defendant has been served with the complaint or 60 days after any defendant has
appeared.”)(emphasis added).

                                             Page 2 of 2
